Judgment so far as appealed from modified by reducing the judgment to an indeterminate sentence, the minimum of which shall be thirty years and the maximum sixty years, and as so modified affirmed. The defendant to be produced in this court for resentence on a day to be fixed in the order. (See People v. Washington, 237 App. Div. 603.) Present — Finch, P. J., Merrell, Townley, Glennon and Untermyer, JJ.; Glennon, J., dissents and votes to reinstate original sentence of fifteen to twenty years, dated April 13, 1932. Settle order on notice.